Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.j Consent of Independent Registered Public Accounting Firm We consent to the references to our firm under the captions Financial Highlights in the Prospectuses and Disclosure of Portfolio Holdings, Independent Registered Public Accounting Firm, and Financial Statements in the Statement of Additional Information and to the incorporation by reference of our report dated February 24, 2009 in the Registration Statement (Form N-1A) of The Hartford Series Fund, Inc. for the year ended
